UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Commission File Number 001-34530 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 76-0586680 2925 Briarpark, Suite 1050 Houston, Texas 77042 (Address of principal executive offices, including zip code) (713) 499-6200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule12b-2 of the Exchange Act). Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of the close of business on August5, 2010, U.S. Concrete, Inc. had 37,364,793 shares of its common stock, $0.001 par value, outstanding (excluding675,124 of treasury shares). U.S. CONCRETE, INC. (Debtor-in-Possession) INDEX Page No. Part I – Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 Part II – Other Information Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6. Exhibits 46 SIGNATURE 47 INDEX TO EXHIBITS 48 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. CONCRETE, INC. AND SUBSIDIARIES (Debtor-in-Possession) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Deferred income taxes Prepaid expenses Other current assets Assets held for sale – Total current assets Property, plant and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND DEFICIT Liabilities not subject to compromise: Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt, net of current maturities Other long-term obligations and deferred credits Deferred income taxes Total liabilities not subject to compromise Liabilities subject to compromise (Note 2) – Total liabilities Commitments and contingencies (Note 9) Deficit: Preferred stock – – Common stock 38 38 Additional paid-in capital Retained deficit ) ) Treasury stock, at cost ) ) Total stockholders’ deficit ) ) Non-controlling interest (Note 1) Total deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index U.S. CONCRETE, INC. AND SUBSIDIARIES (Debtor-in-Possession) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of goods sold before depreciation, depletion and amortization Selling, general and administrative expenses Depreciation, depletion and amortization (Gain) loss on sale of assets ) ) 40 ) Loss from operations ) Interest expense, net Gain on purchases of senior subordinated notes – – Other income, net Loss before reorganization items and income taxes ) Reorganization items (Note 2) – – Loss before income taxes ) Income tax expense (benefit) Net loss ) Loss attributable to non-controlling interest Net loss attributable to stockholders $ ) $ ) $ ) $ ) Loss per share attributable to stockholders – basic & diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index U.S. CONCRETE, INC. AND SUBSIDIARIES (Debtor-in-Possession) CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN DEFICIT (Unaudited) (in thousands) Common Stock Shares Par Value Additional Paid-In Capital Retained Deficit Treasury Stock Non- Controlling Interest Total Deficit BALANCE, December 31, 2008 $
